Per Curiam.
A disciplinary complaint was filed against Jim L. Brown with the Counsel for Discipline of the Nebraska State Bar Association. The complaint asserted that in December 1990, respondent was retained to pursue a medical malpractice action on a contingency basis. Despite respondent’s repeated assurances that appropriate actions were being undertaken, the clients learned in October 1992 that respondent had neither initiated a medical malpractice claim against the defending physician, contacted the physician’s insurance company, nor initiated appropriate litigation to preserve the clients’ claim under appropriate statutes of limitations.
Pursuant to Neb. Ct. R. of Discipline 15 (rev. 1992), respondent filed a voluntary surrender of license with this court. The respondent voluntarily waived all proceedings against him in connection with the pending disciplinary complaint. Respondent admits that he has violated Canon 1, DR 1-102(A)(1) and (4) of the Code of Professional Responsibility as adopted by this court. He consents to an order of disbarment and waives any right to notice, appearance, or hearing prior to entry of the order.
Accordingly, the respondent is hereby disbarred from the practice of law in the State of Nebraska.
Judgment of disbarment.
White, J., not participating.